DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on August 16, 2022 has been entered in the above-identified application. Claims 1, 10, and 13 are amended. Claims 1-23 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being rejected by Migliorini et al. (US 2003/0211350). 
Migliorini et al. disclose a thermoplastic multilayer film (equivalent to the multilayer film of the claimed invention) comprising: a) a core layer comprising a polyolefin selected from the group consisting of isotactic PP homopolymer, EP copolymer, HDPE, and LLDPE (equivalent to the core layer of the claimed invention and meeting the limitations of claims 1 and 9); b) a first transition layer (equivalent to the tie layer of the claimed invention and meeting the limitations of claims 3 and 4) comprises a polyolefin selected from the group consisting of syndiotactic PP, EP copolymer, PB copolymer, EPB terpolymer, MDPE, LLDPE, LDPE (meeting the limitations of claims 5-7), metallocene-catalyzed PE, EVA copolymer, EMA copolymer, and ionomer; and c) a first skin layer external to the first transition layer and the core layer wherein the first skin layer (equivalent to the first skin layer of the claimed invention and meeting the limitations of claims 13 and 21) comprises a polyolefin selected from the group consisting of PP homopolymer, HDPE, EP copolymer, PB copolymer, EPB terpolymer, MDPE, and LLDPE. In another embodiment, the multilayer film has a core layer comprising isotactic PP homopolymer, a first transition layer comprising a polyolefin selected from the group consisting of syndiotactic PP, EP copolymer, EPB terpolymer, and PB copolymer, a first skin layer comprising a polyolefin selected from the group consisting of MDPE, LLDPE, and HDPE, a second transition layer external to the core layer and on a side of the core layer opposite the first transition layer, the second transition layer comprising a polyolefin selected from the group consisting of EP copolymer, EPB terpolymer, PB copolymer, syndiotactic PP, metallocene-catalyzed LLDPE, and PP homopolymer; and
a second skin layer external to the second transition layer and on a side of the core layer opposite the first skin layer, the second skin layer comprising a polyolefin selected from the group consisting of HDPE, MDPE, and LLDPE. The multilayer film can have an exposed surface of the first skin layer treated by a procedure selected from the group consisting of corona treatment, flame treatment, and plasma treatment and can have an exposed surface of the core layer treated by a procedure selected from the group consisting of corona treatment, flame treatment, and plasma treatment (meeting the limitations of claims 16 and 18-20). An external side of the first skin layer (and/or second skin layer, if present) can be vacuum metallized with a suitable metal, e.g., one selected from the group consisting of aluminum, silver and gold, preferably aluminum (meeting the limitations of claim 17). The core layer can be a single core layer or plural core sub-layers. The core layer comprises a polyolefin selected from the group consisting of isotactic PP homopolymer, EP copolymer, HDPE, and LLDPE. The first transition layer can be positioned exterior to one side of the core layer. Optionally, a second transition layer can be positioned exterior to the other side of the core layer as well. The transition layer comprises a polyolefin selected from the group consisting of syndiotactic PP, EP copolymer, PB copolymer, EPB terpolymer, MDPE, metallocene-catalyzed LLDPE, LDPE, metallocene-catalyzed PE, EVA copolymer, EMA copolymer; EMA copolymer and ionomer. The first skin layer is positioned exterior to the first transition layer. Optionally, a second skin layer can be positioned exterior to the second transition layer as well. Each skin layer comprises a polyolefin selected from the group consisting of PP homopolymer, HDPE, LLDPE, MDPE, EP copolymer, PB copolymer, and EPB terpolymer. The skin layers can further comprise an anti-blocking agent. The film may be oriented by stretching or pulling a blown film in the MD, using the blow-up ratio to accomplish TD orientation, or both may be used (meeting the orientation limitations of claim 1). One or more of the exposed or outer most surfaces of the multilayer films can be surface-treated to render them receptive to metallization, coating, printing inks or lamination. Other ingredients in the layers include, but are not limited to, pigments, colorants, antioxidants, antiozonants, antifogs, antistats, fillers such as calcium carbonate, diatomaceous earth, carbon black, combinations thereof, and the like. Such additives may be used in effective amounts, which vary depending upon the property required, and are, typically selected from one or more of anti-block, slip additive, antioxidant additive, moisture barrier additive or gas barrier additive. (meeting the limitations of claims 2, 11, 12, and 22 and the skin layers may be compounded with a wax for lubricity. With regards to the haze and gloss limitations, the Examiner takes the position that such limitations are inherent in the film taught by Migliorini et al. given that the film taught by Migliorini et al. and the claimed invention are identical. (see Abstract and paragraphs 0016, 0017, 0019, 0020, 0021, 0023, 0027, 0030-0035, 0041, 0044, 0064-0066, 0086-0091. 0107-0109, 0113, 0115-0121). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787